DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 02 March 2021 has been entered; claims 1-18 remain pending. In the future, the Examiner respectfully asks Applicant to use the correct claim identifiers (claim 18 should have been indicated as a “New” claim). 

Response to Arguments
Applicant's arguments, see Pages 8-11 of the Remarks, filed 02 March 2021, with respect to the rejection of claim 1 over Thompson in view of Duncan have been fully considered but they are not persuasive. Applicant argues that Thompson does not teach an ascending helical ramp, as Thompson teaches downward flow of milk, and therefore does not teach an ascending flow direction.  In response, the Examiner submits that claim 1 (and dependent claims) do not recite an ascending flow direction.  Moreover, the structural limitations of the device are not limited to a particular flow direction or even to separation of milk, which is recited in the preamble is merely considered an intended use.  It is submitted that Thompson in view of Duncan renders obvious all of the structural limitations of claim 1 and dependent claims 2-4, 8, 9, 11, 12, and 15-17.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Thompson mentions that the device operation involves the use of vacuum and Duncan’s vacuum is included in a similar device, which provides benefit to the farm animal and protects the milk from air.
With respect to Applicant’s arguments on Pages 11-14 regarding the 103 rejections of dependent claims, it is submitted that all substantive arguments contained therein were addressed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 9, 11, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Patent # 4537152) in view of Duncan et al. (U.S. Patent # 3549292), hereinafter referred to as “Thompson” and “Duncan” in the rejections below.

Thompson discloses that the operation of the milk claw involves vacuum to at least some degree (Column 1, lines 52-55; Column 3, lines 32-35), but does not specifically teach that the cover (lid) includes a vacuum line connection. 
Duncan discloses a pipeline milking system comprising lid 30 with vacuum connection 36 (Fig. 2; Column 3, lines 70-75). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the vacuum connection of Duncan to the cover of the device of Thompson because Thompson teaches that the operation of the milk claw involves vacuum to at least some degree (Column 1, lines 52-55; Column 3, lines 32-35), and because Duncan teaches that the vacuum at the vacuum connection 36 may be regulated as desired for the comfort of the farm animal and to ensure that the exposure of the milk to air is minimal (Column 5, lines 67-72). 
Since the structural components of he recited device are met, the Examiner submits that the device of Thompson/Duncan is capable of separating milk; additionally, the Examiner notes that Thompson discloses that the device prevents foaming (i.e., removes air bubbles or prevents air bubbles from forming in the milk) (Column 1, line 29 through Column 2, line 4).

With respect to claims 2-4 and 15, Thompson in view of Duncan discloses that the helical ramp (balcony portion) is at least partially crescent-shaped (see Fig. 5, where the portion of the ramp leading to outlet 46 is the recited “balcony edge” which is wider than the middle 

With respect to claim 8, Thompson/Duncan discloses that discharge connection 32 is operated in response to the level of milk which corresponds to the position of float 34 (see Duncan: Column 3, lines 62-71).

With respect to claims 9 and 16, Thompson in view of Duncan does not disclose the recited level angle ranges; however, there is no evidence indicating such sensor angles are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Even if criticality of sensor angle was exhibited, none of the claims define the flow direction within the device, presumed to be related to the recited sensor angle, which is why Thompson can be applied (flow of milk in Thompson is down the ramp; however, the ramp itself can be described as “ascending”, as consistent with the claims), and “milk separation” is interpreted as an intended use of the recited device anyway.  

With respect to claims 11, 12, 17, and 18, Thompson in view of Duncan depicts and discloses that the pitch angle is substantially constant closer to the floor of the bowl but also states that the top portion of the ramp near reference character 50 is shallow, which implies that 
The Examiner also notes that there does not appear to be any criticality in the recited pitch angle behavior.  There is no evidence indicating such pitch angles are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Even if criticality of pitch angle was exhibited, none of the claims define the flow direction, which is why Thompson can be applied (flow of milk in Thompson is down the ramp; however, the ramp itself can be described as “ascending”, as consistent with the claims), and “milk separation” is interpreted as an intended use of the recited device anyway.  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Duncan et al. (U.S. Patent # 3549292) as applied to claims 1 and 8 above, and further in view of Simpson et al. (U.S. Patent # 6161502), hereinafter referred to as “Thompson”, “Duncan”, and “Simpson” in the rejections below.
With respect to claim 10, Thompson in view of Duncan renders obvious the limitations of claim 8, as discussed above, but does not disclose a level sensor as claimed. 
Simpson discloses sensors 21 in lid portion 15 (Fig. 8; Column 8, lines 7-19). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the sensor of Simpson to the device of Thompson in view of Duncan because Thompson/Duncan discloses that discharge connection 32 is operated in response to the level of milk (see Duncan: Column 3, lines 62-71), meaning that the level of milk in container portion 31 (is therefore a value of interest, and because Simpson discloses that the sensors 21 allow for detection in changes in the milk when the device is in operation (Column 6, lines 1-4). 


Simpson discloses pipe 54 (Fig. 8; Column 8, lines 51-52). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add pipe 54/cleaning connection of Simpson to the device of Thompson in view of Duncan because Simpson discloses that hose 54 allows for backwashing and cleaning of the same apparatus (milking claw) as disclosed for Thompson/Duncan; one of ordinary skill in the art would have found the cleaning connection of Simpson advantageous in order to provide a device ready to conduct another milking operation (see Simpson Column 7, lines 61-62; Column 8, lines 51-52). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Duncan et al. (U.S. Patent # 3549292) and Simpson et al. (U.S. Patent # 6161502) as applied to claim 13, above, and further in view of Woolford et al. (U.S. Patent # 5052341), hereinafter referred to as “Thompson”, “Duncan”, Simpson”, and “Woolford” in the rejection below.
With respect to claim 14, Thompson in view of Duncan and Simpson renders obvious the limitations of claim 13, as discussed above, but does not specifically teach that the cleaning connection is arranged in the lid. 
Woolford teaches a valve 87 on lid 82 of a milk claw (Fig. 5; Column 9, lines 38-58). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed replace connection 54 of Thompson/Duncan/Simpson with the cleaning connection on the lid of the milk claw as taught by Woolford, because Simpson and Woolford teach that these connections perform the same operation, cleaning of the milk claw and therefore would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other in a process .

Allowable Subject Matter
Claims 5-7 are allowed for the reasons discussed in the Non-Final Rejection mailed on 02 December 2020, and due to Applicant’s amendments to the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11 March 2021